Filed 2/5/14 Maktab Tarighat etc. v. Asisi CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                    DIVISION FIVE


MAKTAB TARIGHAT OVEYSSI
SHAHMAGHSOUDI,
         Plaintiff and Respondent,
                                                                     A138115
v.
KAMRAN AZIZI et al.,                                                 (Alameda County
                                                                     Super. Ct. No. RG 10547879)
         Defendants and Appellants.


         Appellants Kamran Azizi and Hediyeh Shoar Azizi (Defendants) appealed from an
order that imposed monetary sanctions on their attorney. Because Defendants were not
aggrieved by the order and the aggrieved attorneys did not appeal the order, we dismiss
the appeal.
                                               I.       BACKGROUND
         In 2010, Maktab Tarighat Oveyssi Shahmaghsoudi (MTO), a Sufi religious
school, sued Defendants for allegedly embezzling funds from the school. Carl A.
Lindstrom substituted in as Defendants’ counsel in June 2012, and James A. Otto
associated in as cocounsel for Defendants in September 2012. Between July 2012 and
March 2013, the parties litigated discovery matters and MTO filed a motion for
sanctions.
         On March 1, 2013, the trial court issued a six-page order that included the
following language: “Mr. Lindstrom and Mr. Otto shall pay sanctions in the amount of




                                                             1
$10,500 to MTO for the time wasted by MTO and their counsel at the Azizi deposition
and for the time spent on this motion. Sanctions are payable immediately.”
       On March 6, 2013, a notice of appeal was filed. The notice states, “NOTICE IS
HEREBY GIVEN that . . . KAMRAN AZIZI AND HEDYEH SHOAR appeal[] from the
following judgment or order in this case, which was entered on . . . March 1, 2013.” The
notice is signed by Otto on the signature line for “SIGNATURE OF PARTY OR
ATTORNEY.” In the caption section of the form, Otto identifies himself as the attorney
for “Kamran Azizi and Hediyeh Shoar.” Nothing on the face of the notice indicates that
Otto intended to appeal the order on his own behalf.
                                    II.     DISCUSSION
       “Any party aggrieved” may appeal “[f]rom an order directing payment of
monetary sanctions by a party or an attorney for a party if the amount exceeds five
thousand dollars ($5,000).” (Code Civ. Proc., §§ 902, 904.1, subd. (a)(12).) Defendants
do not argue that they were personally aggrieved by the sanctions order. Therefore, their
appeal of the order must be dismissed.
       Otto and Lindstrom did not include themselves as appellants in the notice of
appeal. Therefore, the sanction ruling is not reviewable in this appeal. (Calhoun v.
Vallejo City Unified School Dist. (1993) 20 Cal.App.4th 39, 42 (Calhoun); Taylor v.
Varga (1995) 37 Cal.App.4th 750, 761, fn. 12; Laborde v. Aronson (2001)
92 Cal.App.4th 459, 465, disapproved on other grounds by Musaelin v. Adams (2009)
45 Cal.4th 512, 520; In re Marriage of Knowles (2009) 178 Cal.App.4th 35, 38, fn. 1; see
also 20th Century Ins. Co. v. Choong (2000) 79 Cal.App.4th 1274, 1276–1277 [citing
Calhoun for rule but not applying it on the facts of the case at bar].)
       Otto and Lindstrom argue that we should liberally construe the notice of appeal to
include them as appellants. They note that they identified themselves as “appellants” in
applications to extend time to file their opening brief and in their opening brief; they cite
Otto’s poor health as an explanation for his error in omitting the attorneys’ names from
the notice of appeal; and they argue MTO has not been prejudiced by the error. They cite
cases that hold generally that public policy favors deciding appeals on their merits and


                                              2
that notices of appeal should be liberally construed. (See also Cal. Rules of Court,
rule 8.100(a)(2).) However, none of the cases holds that a notice of appeal can be
“liberally construed” to include an unnamed appellant, much less than an unnamed
appellant who is a trained attorney and who filed the notice of appeal himself (or whose
associate in law filed the notice). (See Jarkieh v. Badagliacco (1945) 68 Cal.App.2d 426,
431, 433 [relieving appellant of procedural default in preparing record]; Litzmann v.
Workmen’s Comp. App. Bd. (1968) 266 Cal.App.2d 203, 205 [deeming nonconforming
petition for review to be timely filed on the date it was submitted]; Vibert v. Berger
(1966) 64 Cal.2d 65, 67–68 [construing premature notice of appeal from nonappealable
order sustaining demurrer as notice of appeal from ensuing appealable judgment]; Luz v.
Lopes (1960) 55 Cal.2d 54, 59–60 [construing ambiguous notice of appeal to include
appeal from default judgment]; Walker v. Los Angeles County Metropolitan
Transportation Authority (2005) 35 Cal.4th 15, 20–21 [construing notice of appeal from
order denying a new trial as notice of appeal from judgment].)
                                   III.   DISPOSITION
       The appeal is dismissed. Defendants shall bear MTO’s costs on appeal.




                                             3
                                _________________________
                                Bruiniers, J.


We concur:


_________________________
Jones, P. J.


_________________________
Simons, J.




                            4